Citation Nr: 1713568	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  16-37 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he hurt his back in 1943 after months of lifting containers in Pensacola, Florida, where he worked as a truck driver and a deliveryman while in the U.S. Navy.  See September 2015 correspondence.  A January 2016 medical opinion from a VA contractor stated that it "the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness."  However, that opinion stated that the relevant injury to the back occurred in November 17, 1949, during the Veteran's active duty.  The it appears that Veteran left service in December 1945.  Also, it appears from the examination request that the AOJ indicated that there was service in 1949.

Therefore, a remand is necessary for an addendum opinion on this matter.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.The AOJ shall reverify service.  Specifically whether there was service after 1945.  Assuming that there is no additional service:

2. Request an addendum opinion from the examiner who wrote the January 2016 medical opinion.  If the examiner is unavailable, obtain an addendum opinion from another examiner after he or she considers the evidence of record.  

The examiner must provide an opinion whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability is caused or aggravated by service, which occurred from September 1942 to December 1945. 

After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and the Veteran's representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014.), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

